DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/20/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation “the sub-ambient refrigerant cooling duty” in line 2 lacks antecedent basis. Should read as –a sub-ambient refrigerant cooling duty--.
Claim 26 recites the limitation “a boil-off gas stream” in line 2 renders the claim indefinite. It is unclear how it relates with the previously cited claim limitation “a boil-off gas stream” in claim 22. For examination purpose examiner read the limitation as --the boil-off gas stream--. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 11, 16, 20-23 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Ducote JR. et al. (US 2014/0260415) in view of Little et al. (US 5,724,832).
In regard to claim 1, fig. 6 of Ducote teaches a method of cooling a boil-off gas (BOG) stream from a liquefied gas tank using a single mixed refrigerant (SMR) comprising the steps of:
heat exchanging the BOG stream (feed) with the SMR in a liquefaction heat exchanger system (170) to provide a cooled BOG stream [product, LNG] (see fig. 6; ¶ 0047),
wherein the SMR is provided in an SMR recirculating system comprising the steps of
(a) compressing the SMR using at least one compressor (16, 26) to provide a post-compression SMR stream [28] (See fig. 6, ¶ 0086-0087);
(b) separating (via separator VD3) the post-compression SMR stream (28) to provide a bottom liquid stream (36) and a first SMR vapor stream (34);
(c) passing the first SMR vapor stream (34) into the liquefaction heat exchanger system (170, vapor passage 166) to cool the first SMR vapor stream (34) and provide a cooled first SMR vapor stream [164] (See fig. 6; ¶ 0087);
(d) withdrawing the cooled first SMR vapor stream (164) from the liquefaction heat exchanger system [170] (See fig. 6);
(e) separating (via separator VD 4) the cooled first SMR vapor stream (164) to provide a liquid-phase SMR stream comprising liquid (156) and a second SMR vapor stream [160] (See fig. 6);
(f) passing the second SMR vapor stream (160) through the liquefaction heat exchanger system (170, passage 168) to provide a condensed SMR stream [112] (See fig. 6);
(g) expanding (via expansion valve 114) the condensed SMR stream (112) to provide an expanded lowest-temperature SMR stream (122) having a temperature below an oil-solidification temperature (See Table 1, wherein the temperature of stream 122 is -166ºC, which is below the oil-solidification temperature) and passing the expanded lowest-temperature SMR stream (122) through the liquefaction heat exchanger system (170) as a main cooling stream (passage 104) for heat exchange against the BOG stream [feed] (See fig. 6);
(h) expanding (via expansion valve 130) the liquid-phase SMR stream of step (e) (stream 156), and passing the expanded liquid-phase SMR stream (134/148) into the liquefaction heat exchanger system (See fig. 6); and
(i) combining the expanded liquid-phase SMR stream (148) with the expanded lowest-temperature SMR stream (122) within the liquefaction heat exchanger system [170] (See fig. 6).
Ducote teaches compressing the SMR using at least one compressor, and separating (via separator VD3) the post-compression SMR stream (28) to provide a bottom liquid stream (36) and a first SMR vapor stream (34), but does not teach the compressor is an oil-injected screw compressor, and the bottom liquid stream from the separator is an oil-based stream. 
However, it is well known phenomenon for refrigerants to comprise oil in them, and also known in the art to remove oil in a refrigerant circuit prior to the refrigerant enter the main heat exchanger system and exposed to an extremely low temperature portions of the heat exchanger, as taught by Little, wherein Little teaches an apparatus and method for separating oil and other contaminants from the working fluids in the systems, wherein the systems using multi-component mixed-gas refrigerants, an oil flooded screw compressor 12 and cyclone oil separator 14, wherein the refrigerant mixture from the compressor enters the cyclone oil separator 14, where the droplets are thrown against the wall of the separator, coalesce, and flow back to the compressor via a fine capillary 16. The hot vapor, cleansed of most of the oil, leaves through the top of the separator 14 and enters an air-cooled condenser 18 where a portion of the vapor liquefies. The liquid and vapor fractions of the resulting refrigerant stream are then separated in a cyclone liquid-vapor separator 20 (See fig. 1; col. 4, line 30 to col. 5, line 20). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the process/system of Ducote by modifying the compressor and separator of Ducote with an oil injected screw compressor and cyclone oil separator in case of any oil presence in the refrigerant circuit, based on the teaching of Little since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing an oil injected screw compressor and separator and separating out any oil in the liquid-phase SMR stream would allow the process/system of Ducote in order to prevent oil from possibly solidifying and plugging up the heat exchanger passages and also to prevent any oil particles contaminating the LNG during the liquefaction process (See Little col. 3, lines 18-29).
In regard to claim 2, Ducote teaches the method as claimed in claim 1, but does not specifically teach the BOG stream is from one of the following: a liquefied cargo tank in a floating vessel, or a liquefied natural gas (LNG) cargo tank. However, official notice is taken that a vessel or cargo tank is a common transportation method of natural gas and therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to use a vessel or cargo tank for the obvious reason of storing and/or transportation of the BOG or natural gas.
In regard to claim 3, Ducote teaches the method as claimed in claim 1 wherein the liquefaction heat exchanger system comprises a single liquefaction heat exchanger [170] (See Ducote fig. 6).
In regard to claim 11, Ducote teaches the method as claimed in claim 1, but does not teach the step of ambient-cooling the first SMR vapor stream prior to step (c).
However, Little teaches the hot vapor, cleansed of most of the oil, leaves through the top of the separator 14 enters an air-cooled condenser 18 where a portion of the vapor liquefies (See fig. 1; col. 4, lines 51-64). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the process/system of Ducote by implementing an air-cooled condenser, based on the teaching of Little, in order to provide additional cooling to SMR vapor stream prior to separation. 
In regard to claim 16, Ducote teaches the method as claimed in claim 1 wherein step (i) provides a post-cooling vapor SMR stream (104A) for recirculation and reuse (via 102) as part of the SMR recirculating system (See Ducote fig. 6).
In regard to claim 20, Ducote teaches the method as claimed in claim 1 wherein the liquefaction heat exchanger system comprises one or more plate-fin heat exchangers (See Ducote ¶ 0073).
In regard to claim 21, Ducote teaches the method as claimed in claim 1 wherein the expanded lowest-temperature SMR stream (122) provides the cooling of the first SMR vapor stream [stream 34 via passage 166] (See Ducote fig. 6; ¶ 0074-0076).

In regard to claims 22 and 28, fig. 6 of Ducote teaches an SMR recirculating system for use with a method of cooling a boil-off gas (BOG) stream from a liquefied gas tank using a single mixed refrigerant (SMR) comprising the steps of:
heat exchanging the BOG stream (feed) with the SMR in a liquefaction heat exchanger system (170) to provide a cooled BOG stream [product, LNG] (see fig. 6; ¶ 0047),
wherein the SMR is provided in an SMR recirculating system comprising the steps of
 (a) compressing the SMR (102) received from a refrigerant receiver (VD1) using at least one compressor (via compressor 16, 26) to provide a post-compression SMR stream [28] (See fig. 6, ¶ 0086-0087);
(b) separating (via separator VD3) the post-compression SMR stream (28) to provide a bottom liquid stream (36) and a first SMR vapor stream (34);
(c) passing the first SMR vapor stream (34) into the liquefaction heat exchanger system (170, vapor passage 166) to cool the first SMR vapor stream (34) and provide a cooled first SMR vapor stream [164] (See fig. 6; ¶ 0087);
(d) withdrawing the cooled first SMR vapor stream (164) from the liquefaction heat exchanger system [170] (See fig. 6);
 (e) separating (via separator VD 4) the cooled first SMR vapor stream (164) to provide a liquid-phase SMR stream comprising liquid (156) and a second SMR vapor stream [160] (See fig. 6);
(f) passing the second SMR vapor stream (160) through the liquefaction heat exchanger system (170, passage 168) to provide a condensed SMR stream [112] (See fig. 6);
 (g) expanding (via expansion valve 114) the condensed SMR stream (112) to provide an expanded lowest-temperature SMR stream (122) having a temperature below an oil-solidification temperature (See Table 1, wherein the temperature of stream 122 is -166ºC, which is below the oil-solidification temperature) and passing the expanded lowest-temperature SMR stream (122) through the liquefaction heat exchanger system (170) as a main cooling stream (passage 104) for heat exchange against the BOG stream [feed] (See fig. 6);
(h) expanding (via expansion valve 130) the liquid-phase SMR stream of step (e) (stream 156), and passing the expanded liquid-phase SMR stream (134/148) into the liquefaction heat exchanger system (See fig. 6); 
(i) merging the expanded liquid-phase SMR stream (148) with the expanded lowest-temperature SMR stream (122) within the liquefaction heat exchanger system [170] (See fig. 6).
(j) discharging the merged stream (104/104A) from the liquefaction heat exchanger system to form a post cooling vapor stream [102] (See fig. 6); and
(k) recycling the post cooling vapor stream (102) to the refrigerant receiver (VD1) of step (a) to form the SMR (See fig. 6).
Ducote teaches compressing the SMR using at least one compressor, and separating (via separator VD3) the post-compression SMR stream (28) to provide a bottom liquid stream (36) and a first SMR vapor stream (34), but does not teach the compressor is an oil-injected screw compressor, and the bottom liquid stream from the separator is an oil-based stream. 
However, it is well known phenomenon for refrigerants to comprise oil in them, and also known in the art to remove oil in a refrigerant circuit prior to the refrigerant enter the main heat exchanger system and exposed to an extremely low temperature portions of the heat exchanger, as taught by Little, wherein Little teaches an apparatus and method for separating oil and other contaminants from the working fluids in the systems, wherein the systems using multi-component mixed-gas refrigerants, an oil flooded screw compressor 12 and cyclone oil separator 14, wherein the refrigerant mixture from the compressor enters the cyclone oil separator 14, where the droplets are thrown against the wall of the separator, coalesce, and flow back to the compressor via a fine capillary 16. The hot vapor, cleansed of most of the oil, leaves through the top of the separator 14 and enters an air-cooled condenser 18 where a portion of the vapor liquefies. The liquid and vapor fractions of the resulting refrigerant stream are then separated in a cyclone liquid-vapor separator 20 (See fig. 1; col. 4, line 30 to col. 5, line 20). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the process/system of Ducote by modifying the compressor and separator of Ducote with an oil injected screw compressor and cyclone oil separator in case of any oil presence in the refrigerant circuit, based on the teaching of Little since it has been shown that combining prior art elements to yield predictable results is obvious whereby providing an oil injected screw compressor and separator and separating out any oil in the liquid-phase SMR stream would allow the process/system of Ducote in order to prevent oil from possibly solidifying and plugging up the heat exchanger passages and also to prevent any oil particles contaminating the LNG during the liquefaction process (See Little col. 3, lines 18-29).
In regard to claim 28, see the rejection of claim 22 above. 

In regard to claim 23, Ducote teaches an SMR recirculating system as claimed in claim 22, but does not specifically teach the BOG stream is from one of the following: a liquefied cargo tank in a floating vessel, or a liquefied natural gas (LNG) cargo tank. However, official notice is taken that a vessel or cargo tank is a common transportation method of natural gas and therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to use a vessel or cargo tank for the obvious reason of storing and/or transportation of the BOG or natural gas.
In regard to claim 26, Ducote teaches the SMR recirculating system as claimed in claim 22 further comprising providing the sub-ambient refrigerant cooling duty for cooling a boil-off gas stream [feed] (See Ducote ¶ 0033, 0074, table 1), but does not teach the boil-off gas stream is from a liquefied gas tank. However, official notice is taken that a vessel or cargo tank is a common transportation method of natural gas and therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to use a vessel or cargo tank for the obvious reason of storing and/or transportation of the BOG or natural gas.
In regard to claim 27, Ducote teaches an apparatus for cooling a boil-off gas (BOG) stream from a liquefied gas tank comprising a single mixed refrigerant (SMR) recirculating system as defined in claim 22 and a liquefaction heat exchanger system (170) for heat exchange against the BOG stream [feed] (See Ducote fig. 6; ¶ 0074-0076).

Response to Arguments
Applicant’s arguments with respect to the amended claims have been considered but are moot in view of the new ground(s) of rejection (in view of Ducote and Little).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793. The examiner can normally be reached Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.M/Examiner, Art Unit 3763                                                                                                                                                                                                        


/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763